Exhibit 10.1


FIFTH AMENDMENT TO THE
LINCOLN FEDERAL SAVINGS BANK
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST AGREEMENT

        Pursuant to rights reserved under Section 9.1 of the Lincoln Federal
Savings Bank Employee Stock Ownership Plan and Trust Agreement (as last restated
effective January 1, 2001) (the “Plan”), Lincoln Bank, by action of its Board of
Directors, amends the Plan, as follows.

    1.        Effective with respect to distributions of benefits on or after
March 28, 2005, Section 6.10 of the Plan shall be amended by changing the
mandatory small benefit cashout threshold from five thousand dollars ($5,000) to
one thousand dollars ($1,000).

    2.        Effective April 1, 2005, the name of the Plan shall be changed to
the Lincoln Bank Employee Stock Ownership Plan and Trust Agreement to reflect
the change in name of Lincoln Federal Savings Bank to Lincoln Bank, and all
references in the Plan to Lincoln Federal Savings Bank shall be changed to
Lincoln Bank.

        This Fifth Amendment has been executed this 19th day of April , 2005.



LINCOLN BANK


Signature  /s/ T. Tim Unger                   


Printed Name  T. Tim Unger                 


Title  President                                       


